Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.

Status of the application
3.	Claims 1-16 are pending in this office action.
Claims 9-16 have been withdrawn. 
Claims 1-8 have been rejected.

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the


5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.   	 Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uchida et al., US 2004/0121061 in view of Yang et al. US 2011/0135791 and further in view of Jordan et al. US 2011/0129591 and further as evidence given by NPL jams and jelly and further as evidence given by NPL Sauce and further as evidence given by NPL Fruit pulp.

7.   	 Regarding claim 1, Uchida teaches an artificial fruit composition (para [0001], at least in example 2 [0135] e.g. 5 fold concentrated strawberry juice 5.0 wt. %) comprising fruit juice or sauce (at least in example 2 [0135] e.g. 5 fold concentrated  (para [0146], calcium lactate). 
Uchida further teaches that the composition contains gelling agent also. Uchida teaches that gelling agent can be of any negatively charged gelling agent including alginate also ([0028]) as sodium alginate ([0092]) in preparing the artificial fruit composition ( [0092] e.g. sodium alginate).
Uchida et al. discloses that the gelling agent can include alginate also (at least in [0028]). Uchida et al. also discloses that the gel –containing liquid composition and Pouch-packed jelly with artificial fruit flesh ([0122], [0123]) can read on artificial fruit composition. Uchida et al. also discloses gel can be various types including gel-containing liquid composition e.g. drinkable jelly ([0087], [0114]). It is known and is evidenced by NPL ‘Jams and Jelly’ that ‘jelly’ can be ‘semisolid gel’ (Page 1) and also it is evidenced by NPL sauce that sauce can be semisolid gel (page 1). It is to be noted that this can read on “particulate portion as claimed in claim 1. 
Regarding 25-35% by weight of the fruit juice, Uchida et al. discloses in one example that 5 fold concentrated strawberry juice can be used 5% by weight to make strawberry flesh ([0135]). Therefore, in this strawberry flesh (artificial fruit flesh) the strawberry fruit can be 25% by weight of 1X concentration to meet claim 1. This amount, therefore, is present in “semisolid gel” containing ‘particulate portion”. 
Regarding the amount of sweetener, Uchida discloses the composition further comprising a nutritive sweetener and the amount varies from 10-30% by weight in the composition (at least in paras [0135], [0142]), wherein the nutritive sweetener is selected from the group consisting of sucrose, fructose, and glucose, polydextrose, and 
Absent showing of unexpected results, the specific amount of sugar is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of sugar, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sugar in Uchida et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. sweet taste, texture etc. (5). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding fruit pulp, it is to be noted that Uchida discloses that “fruit flesh” (at least in [0005]) which is known as “fruit pulp” as evidenced by NPL Fruit pulp (Page 1). 
 Uchida et al. is silent about
(i)    The artificial fruit composition further comprises one or more gas bubbles
(ii)   A ready-to-drink comprising “a liquid beverage portion”.  
With respect to (i), Jordan et al. discloses that the composition having sweeteners, fibers etc. can also include carbonation in order to provide the benefit of having desired taste, mouthfeel, nutritional characteristics etc. ([0025]) of such a gel 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the concentrated gel containing beverage of Uchida et al. (e.g. [0087] gel-containing liquid composition e.g. drinkable jelly ([0087], [0114]) to include the teaching of Jordan et al. to carbonate the artificial fruit composition as ‘semisolid gel’ in order to provide the benefit of having desired taste, mouthfeel, and nutritional characteristics etc. ([0025]).
With respect to (ii) Yang et al. discloses that the concentrated beverage can be served as single strength beverage by reconstituting from about 1 to 5 parts by volume of water (at least in claim 20) which can be served as single serving package ([0023]). Yang et al. also discloses that the liquid beverage can be any type of beverage including carbonated beverage also ([0021]) which can be used as ready-to-drink beverage ([0027]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the concentrated beverage of Uchida et al. (e.g. [0087]) to include the teaching of Yang et al. to dilute the beverage in a way which can be served as single serving package ([0023]) as ready-to-drink beverage ([0027]) including carbonated beverage also (in Yang et al., [0021], [0026]).
Therefore, the semisolid gel as ‘particulate portion’ as disclosed by Uchida et al. and as discussed above, can be diluted to make Ready-to-drink beverage claim 1. 

Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of concentrated fruit juice
and water in Uchida et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired concentration of fruit juice as ready-to-drink beverage (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.    Regarding claim 2, Uchida discloses that the sauce can be from fruits e.g., in one example, it is concentrated strawberry juice (at least in [0135]) and sauce is ‘gel containing liquid composition” which serves as viscous artificial fruit beverage having eating texture similar to that of a natural fruit flesh ([0117], [0122]).

9.    Regarding claims 3-4, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising a non-nutritive sweetener (at least in para [0146], sucralose), wherein the non-nutritive sweetener is sucralose ([0146]). It is to be noted that even if non -nutritive sweetener is not present in all 

10.    Regarding claims 5-6, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising a nutritive sugar sweetener (at least in paras [0135], [0142]), which can include and known that sugar can be sucrose, from natural or purified sources (para [0135], [0146], sugar which can be sucrose etc.).

11.    Regarding claim 7, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising an additive citric acid i.e. food-grade acids (para [0135], [0146], citric acid and salts - trisodium citrate).

12.    Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Uchida et al. US 2004/0121061 in view of Yang et al. US 2011/0135791 and further in view of Jordan et al. US 2011/0129591 as applied to claim 1 and further in view of Black et al. USPN 3615673.

13.    	Regarding claim 8, Uchida in view of Yang and Jordan et al. in order to provide the benefit of having desired taste, mouthfeel, nutritional characteristics etc. (in Jordan et al., [0025]) of such a gel beverage product (in Jordan et al., [0030]).

But they are silent about “composition is injected with a gas” as claimed in claim 8.
Black et al. discloses that carbon dioxide can be injected (col 9 lines 17-20) into the liquid beverage and it can be performed direct injection of carbon dioxide into liquid beverage in a cup size container which eliminates the necessity to transfer the beverage from a mixing receptacle into such a cup for serving consumer (col 2 lines 72-75, col 3 lines 1 -5) and with many convenience for the use by the end user (at least in col 3 lines 15-45).
It is to be noted that the disclosure by Black et al. can be applicable to introduce into artificial fruit composition as semisolid gel form also because Black et al. discloses that carbon di oxide is allowed to absorb (at least in col 11 lines 45-47) and it can be introduced into liquid or slush ice form (col 2 lines 70-75) and therefore, semisolid form of gel can be treated to inject carbon-di-oxide into it. 
One of ordinary skill I the art before the effective filing date of the claimed invention would have been motivated to modify Uchida et al. in view of secondary prior
arts by including the teaching of Black et al. to inject carbon dioxide directly into liquid beverage (col 2 lines 72-75, col 3 lines 1 -5, col 11 lines 45-47) in the form of gas bubble into containing “artificial fruit composition” in order to provide the benefit of having desired taste, mouthfeel, nutritional characteristics etc. as disclosed by Jordan et al.  (in Jordan et al., [0025]) of such a gel beverage product (in Jordan et al., [0030]).


Response to arguments
14.	Applicants’ arguments and amendments have been considered. Upon review, examiner used three evidentiary references by NPL jams and jelly, evidence given by NPL Sauce and evidence given by NPL Fruit pulp. These three evidentiary references provide evidences that  broadly disclosed disclosure by Uchida et al. address the amended claim 1 having “semisolid gel” as a particulate fraction can be combined (diluted) with a liquid beverage portion, to make Ready-to-drink beverage. Regarding the amount of 25% by weight of fruit juice, it is to be noted and as discussed above that Uchida et al. discloses in one example that 5X concentrated strawberry juice in an amount of 5% by weight to make artificial strawberry flesh reads on 25% by weight (1X) fruit juice (at least in one example [0135]). Therefore, examiner maintained the prior arts of record, however made new ground of rejection by addressing claim limitations of the independent amended claim 1. 

15.	Unexpected Result:
Applicants’ arguments on page 7, Remarks section, in relation to ‘Unexpected Result’ is discussed below:
It is to be noted that A Ready-to-Drink” beverage composition comprising (a) a liquid beverage portion and (b) a particulate portion which includes an artificial fruit composition in the form of a semisolid gel. 
Primary prior art by Uchida et al. teaches an artificial fruit composition having 25% by weight fruit juice (para [0001], [0135] e.g. 5 fold concentrated strawberry juice 5.0 wt. %) with milk protein (para [0146], fresh cream, [0152] milk powder also); and 
It is to be noted that applicants did not distinguish between what is expected versus unexpected result. It is also to be noted that applicants has not compared the claimed invention to the teachings of the reference used to reject independent claim 1. 
It is to be noted that the artificial fruit composition as reconstituted fruit bit which is semisolid gel is disclosed by Uchida et al. Uchida et al. is also modified by Jordan et al. who discloses that the composition having sweeteners, fibers etc. can also include carbonation in a gel beverage composition also ([0025], [0030]) in order to provide the benefit of having desired taste, mouthfeel, nutritional characteristics etc. of such a product. Therefore, Uchida et al. in view of Jordan et al. meet ‘artificial fruit composition’ in the form of a semisolid gel can be carbonated and therefore, can allow gas bubble inside the composition and therefore, it will ‘trap’ juice or liquid. 
Therefore, the combinations of prior arts would result in “A ready-to-drink beverage having a particulate portion which includes an artificial fruit composition in the form of a carbonated semisolid gel’. As the structures of the ingredients including supplements are identical, therefore, the composition will have the ‘identical functional property’. Therefore, all the unexpected findings as mentioned in the applicants’ specification, paragraphs [0027]-[0029], as argued by the applicants are not unexpected result.  
	
Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792